Citation Nr: 1338440	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-47 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for radiculopathy of the right thigh, as secondary to a low back disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left elbow disability.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle sprain.

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to service connection for a hip disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a neck disability.

11.  Entitlement to service connection for a sleep disorder, as secondary to neck and low back disabilities.

12.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified before the undersigned at a Board hearing at the RO.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  In October 2013, the Veteran submitted more medical evidence to the Board, without a waiver of initial RO consideration.

As discussed in more detail below, in correspondence dated in January 2011, the Veteran withdrew several claims from his appeal, including his petition to reopen a claim of entitlement to service connection for a left knee disability.  At his May 2013 Board hearing, the Veteran requested that his appeal for service connection for a left knee disability be reinstated.  The undersigned accepted testimony on this claim, and it has been included on the list of issues for Board consideration on the title page.

At his Board hearing, the Veteran clarified that his claim of entitlement to a neurological disorder pertained to his right thigh.  See Board Hearing Tr. at 12.  As such, the Board has combined this issue with his petition to reopen a claim of entitlement to service connection for a right thigh disorder to more accurately reflect what the Veteran is actually claiming, and recharacterized the one issue as set forth on the title page.

The issues of entitlement to a compensable rating for hemorrhoids, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for radiculopathy of the right thigh, and entitlement to service connection for a low back disability, for a hip disability, for a left knee disability, and for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied the Veteran's claim of entitlement to service connection for left knee pain. 

2.  The evidence associated with the claims file subsequent to the September 1998 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim of entitlement to service connection a left knee disability on the merits.

3.  An unappealed July 1999 rating decision denied the Veteran's claim of entitlement to service connection for ankylosing spondylitis of the low back.

4.  The evidence associated with the claims file subsequent to the July 1999 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim of entitlement to service connection a low back disability on the merits.

5.  In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for petitions to reopen claims of entitlement to service connection for a left ankle sprain and a left elbow disability, as well as a claim of entitlement to service connection for a kidney disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's service connection claim for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the Veteran's service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for a kidney disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal by the Veteran as to the petition to reopen a claim of entitlement to service connection for a left elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal by the Veteran as to the petition to reopen a claim of entitlement to service connection for a left ankle sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran indicated in correspondence dated in January 2011 that he wanted to withdraw his appeal for the issues of entitlement to service connection for a kidney disorder, for a left elbow disability, and a left ankle sprain.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they are dismissed.


II. Duties to Notify and Assist

In light of the fully favorable determination on the issues decided below, no further discussion of compliance with VA's duty to notify and assist is necessary.

III. New and Material Evidence

A. Law

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).





B. Contentions

This appeal arises out of the Veteran's contentions that his left knee disability and low back disability were caused by the stress of performing demanding labor during service.

C. Analysis

After having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claims below.  The Board will address each disability separately.

1. Left Knee Disability

By a September 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability on the basis, inter alia, that on VA examination, there was no evidence of current knee pathology or complaints.  The RO notified the Veteran of the September 1998 rating decision and of his appellate rights in a letter dated later that month.  He did not appeal, and did not submit any pertinent evidence within one year of the decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The September 1998 rating decision is accordingly final with respect to this issue.  38 C.F.R. § 20.302 (2013).

In April 2009, the Veteran again sought service connection for a left knee disability.  A March 2010 rating decision denied the claim, and this appeal followed. 

Evidence of record at the time of the September 1998 rating decision consisted of service treatment records, private treatment records, a VA examination report, and lay statements from the Veteran. 

Evidence obtained in connection with the petition to reopen includes VA and private treatment records, records from the Social Security Administration (SSA), testimony provided by the Veteran at the May 2013 Board hearing, and several lay statements by the Veteran, his family, and his friends. 

The additional evidence submitted by the Veteran is new in that it was not of record at the time of the September 1998 rating decision.  Significantly, the Veteran's medical treatment records reflect that he has a current diagnosis of osteoarthritis of the left knee.  See, e.g., February 2013 statement from VA rheumatologist noting that the Veteran had mild osteoarthritis of both knees.  This evidence qualifies as "material," because it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  Therefore, the Board reopens this claim.

2. Low Back Disability

By a July 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for ankylosing spondylitis of the lower back on the basis, inter alia, that the Veteran's current disability was unrelated to his complaints of low back pain in service.  The RO notified the Veteran of the July 1999 rating decision and of his appellate rights in a letter dated later that month.  He did not appeal, and did not submit any pertinent evidence within one year of the decision.  Bond, 659 F.3d at 1367-68.  The July 1999 rating decision is accordingly final with respect to this issue.  38 C.F.R. § 20.302 (2013).

In April 2009, the Veteran again sought service connection for a low back disability.  A March 2010 rating decision denied the claim, and this appeal followed. 

Evidence of record at the time of the July 1999 rating decision consisted of service treatment records, private treatment records, a VA examination report, and lay statements from the Veteran. 

Evidence obtained in connection with the petition to reopen includes VA and private treatment records, records from the Social Security Administration (SSA), testimony provided by the Veteran at the May 2013 Board hearing, and several lay statements by the Veteran, his family, and his friends. 

The additional evidence submitted by the Veteran is new in that it was not of record at the time of the September 1998 rating decision.  Significantly, the new evidence has indicated that his low back disability may be related to service.  See, e.g., July 2013 statement from VA treating physician noting that his ankylosing spondylitis was exacerbated in the military from going up and down poles.  This evidence qualifies as "material," because it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  Therefore, the Board reopens this claim.


ORDER

The Veteran's appeal regarding entitlement to service connection for a kidney disorder is dismissed.

The Veteran's appeal regarding the petition to reopen a claim of entitlement to service connection for a left elbow disability is dismissed.

The Veteran's appeal regarding the petition to reopen a claim of entitlement to service connection for a left ankle strain is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and to that extent, the appeal is granted.


REMAND

Although the additionally-submitted medical evidence is sufficient to reopen the Veteran's service-connection claims for a low back disability and a left knee disability, additional development is required before the Board can adjudicate these claims on the merits.  The Veteran also seeks entitlement to a compensable rating for hemorrhoids, and entitlement to service connection for a hip disability, for a neck disability, for a sleep disorder, and to reopen a claim of entitlement to service connection for radiculopathy of the right thigh, as secondary to a low back disorder.  Additional development is required on these claims prior to adjudication.

I. Initial AOJ Review of New Evidence

In July 2013, the Veteran submitted a statement by his treating VA physician, without a waiver of initial consideration by the RO.  Section 20.1304(c) prescribes that any pertinent evidence submitted by the appellant which is accepted by the Board must be referred to the AOJ for review, unless this procedural right is waived.  The evidence submitted is pertinent as to the claims regarding the Veteran's hemorrhoids, back, neck, right thigh, and knee.  As such, on remand, initial AOJ review must be undertaken.

II. VA Treatment Records

At the Veteran's May 2013 Board hearing, he testified that he had been treated at the Tacoma/American Lake, Washington, VA Medical Center (VAMC) in 1988 through 1989.  Board Hearing Tr. at 8.  He also mentioned that he obtained treatment from the Seattle VAMC in 2007.  Id. at 8-9.  There are no VA treatment records from these facilities in the claim file other than psychiatric records from American Lake that were included in his SSA records.  On remand, these records should be obtained and considered in the adjudication of the Veteran's claims.

In the July 2013 statement from the Veteran's treating VA physician, she noted that the Veteran's X-rays from 2013 revealed degenerative changes and patellar spurs in both knees.  The Veteran's rheumatologist submitted a similar statement in February 2013.  On remand, reports of these X-rays, along with any relevant current VA treatment records, should be obtained and considered in the adjudication of the Veteran's claims.  

III.  VA Opinion

In March 2010, the Veteran underwent an examination where the physician offered an opinion as to whether the Veteran's neck disability was incurred in service.  The Veteran's claims file (and service treatment records) was unavailable for review.  Further, the examiner noted that "even if the claimant had any residuals of neck injuries suffered during the military service, those residuals are masked 100 percent by the claimant's ankylosing spondylitis and need be commented on no further."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner was not provided with the claims file to review the Veteran's service treatment records.  His opinion was also inadequate because a Veteran may still be service connected for a disability that was incurred in service, even if he has a later intervening injury that exacerbates the original disability.  The Board finds the March 2010 VA opinion to be inadequate for the reasons discussed above.  Therefore,  the Veteran should be afforded a new VA opinion to determine the etiology of his neck disability.

IV.  VA Examinations

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Regarding the Veteran's left knee and back claims, recent evidence has indicated that the Veteran's left knee disability and back disability may have had its onset in service.  See, e.g., February 2013 and July 2013 opinions.  These opinions, however, are inadequate to decide the claim, as they contain some incorrect statements and are speculative in nature.  See, e.g., February 2013 author's use of "may" in forming his opinion; July 2013 author's inaccurate statement that the Veteran was diagnosed with ankylosing spondylitis in service.  Further, the physicians did not consider or discuss the Veteran's claims file, which contains a large amount of evidence regarding the Veteran's post-service history of injury.  These opinions, although inadequate to decide the claims, are enough to trigger VA's duty to provide an examination.  As such, under these circumstances, the Board finds that an examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Regarding the Veteran's hip claim, the Veteran has alleged that his current hip problems are related to his labor-intensive job as a line poleman in the military.  The Veteran's service treatment records reflect that he complained on several occasions of low back pain.  At his Board hearing, the Veteran stated that his back pain also involved his hips.  See Board Hearing Tr. at 6.  It is currently unknown whether the Veteran has a hip disability or whether his hip complaints are related to his radiating pain from his back.  As such, an examination would be helpful in determining the current status and etiology of a hip disability, if any.

V. Intertwined Issue

Because the actions requested on remand could result in a grant of service connection for a low back disability, which, in turn, could potentially result in service connection for a sleep disorder, the Board finds that the claim for service connection a sleep disorder is inextricably intertwined with the claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  Action on the sleep disorder claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from American Lake VAMC in Tacoma, Washington from the period on or around 1988 through 1989; from the Seattle VAMC from 2007; and updated records from the Philadelphia VAMC to include X-rays reports of the left knee from 2013, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of his neck, back, hips, and left knee.  The claims file, as well as any records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  All relevant tests determined to be necessary by the physician, to include X-rays where applicable, should be provided.

After a thorough review of the claims file and a full examination, the examiner is asked to provide diagnoses of all current disorders.  Then, the examiner should provide an opinion on each of the following questions:

Left Knee:  Is it at least as likely as not (50 percent or greater) that the diagnosed disorder is related to military service, to include labor-intensive work as a line poleman in the military from 1979 to 1984?

Hip:  Is it at least as likely as not (50 percent or greater) that the diagnosed disorder, if any, is related to military service, to include labor-intensive work as a line poleman in the military from 1979 to 1984?  Please discuss whether the Veteran's hip pain is related to his low back disability or represents a separately-diagnosed hip disability.

Low Back:  Is it at least as likely as not (50 percent or greater) that any diagnosed disorder is related to military service, to include labor-intensive work as a line poleman in the military from 1979 to 1984?  In providing this opinion, please consider the numerous complaints of lower back pain in service.  Please note that although the Veteran had an intervening injury in 1993 (train derailment), he is still able to be service connected for any current low back disability that had its onset in service or is otherwise related to service, despite his 1993 injury.

Neck:  Is it at least as likely as not (50 percent or greater) that any diagnosed disorder is related to military service, to include labor-intensive work as a line poleman in the military from 1979 to 1984?  Please note that although the Veteran had intervening injuries in 1986 (motor vehicle accident) and 1993 (train derailment), he is still able to be service connected for any current neck disability that had its onset in service or is otherwise related to service, despite his post-service injuries.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered, and the examiner should discuss the relevant evidence of record.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Review the examination and opinion to ensure that they are in complete compliance with the directives of this REMAND (to include ensuring that the questions have been adequately answered).  If the report is deficient in any manner, implement corrective procedures at once. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


